UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 02-2259

BARNEY O. PADGETT ,                                            APPELLANT ,

       V.


R. JAMES NICHOLSON ,
SECRETARY OF VETERANS AFFAIRS,                                 APPELLEE.


  Before IVERS, Chief Judge, and STEINBERG, GREENE, KASOLD, and HAGEL, Judges.

                                             ORDER

        On April 19, 2005, in a full-Court opinion, the Court reversed in part and set aside in part the
August 8, 2002, decision of the Board of Veterans’ Appeals, and remanded the entire matter for
further proceedings consistent with its opinion. The opinion also ordered the expedited entry of
judgment and issuance of mandate on the 10th day after the date on which the opinion was issued.
On April 21, 2005, the appellant's counsel informed the Court of the appellant's death in November
2004. Because of the death of the appellant, the expedited entry of judgment and issuance of
mandate provided for in the opinion will be revoked.

       Upon consideration of the foregoing, it is

       ORDERED that the expedited entry of judgment and issuance of mandate provided for in the
opinion is revoked. See U.S. VET . APP . R. 36, 41.

DATED: April 29, 2005                                          PER CURIAM.